NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY KENT DILLINGHAM, a.k.a. Jerry             No.    18-16300
Dillingham,
                                                D.C. No. 4:16-cv-03267-YGR
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

EVA SCRUGGS; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jerry Kent Dillingham, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendants

because Dillingham failed to exhaust his remedies and failed raise a genuine issue

of material fact as to whether administrative remedies were effectively unavailable

to him. See id. at 1172 (explaining that once the defendant has carried the burden

to prove that there was an available administrative remedy, the burden shifts to the

prisoner to come forward with evidence showing that there is something in his

particular case that made the existing and generally available administrative

remedies effectively unavailable to him).

      The district court did not abuse its discretion in denying Dillingham’s

motions for appointment of counsel because Dillingham was able to articulate his

claims and was unlikely to succeed on the merits. See Palmer v. Valdez, 560 F.3d
965, 970 (9th Cir. 2009) (setting forth standard of review and discussing factors to

consider in ruling on a motion to appoint counsel).

      The district court did not abuse its discretion in denying Dillingham’s

motion for reconsideration because Dillingham set forth no valid grounds for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1263 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration under Federal Rules of Civil Procedure 59 and 60).

      Dillingham’s unopposed motion to supplement the record is granted.

      AFFIRMED.


                                            2                                   18-16300